Citation Nr: 0924339	
Decision Date: 06/29/09    Archive Date: 07/07/09

DOCKET NO.  07-17 340 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than July 6, 1994 
for service connection and an initial 100 percent rating for 
posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 
INTRODUCTION

The Veteran served on active duty from February 1952 to 
November 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision, in 
which the RO, granted service connection for PTSD and 
assigned an initial 30 percent rating, effective March 13, 
1995.  The Veteran perfected an appeal with respect to the 
initial disability rating and the effective date assigned.  
Then, in a May 1996 rating decision, the RO assigned an 
earlier effective date of July 6, 1994 for the award of 
service-connection for PTSD.  In a March 1997 rating 
decision, the RO assigned an initial 50 percent rating for 
the Veteran's service-connected PTSD and assigned an 
effective date of July 6, 1994.  In a November 1997 rating 
decision, the RO assigned an initial 100 percent evaluation 
for the Veteran's service-connected PTSD and assigned an 
effective date of July 6, 1994.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran filed a claim, in pertinent part, for service 
connection for a nervous condition in July 1954.  That claim 
was denied in a January 1955 rating decision that was not 
appealed.  

2.  On July 6, 1994 the Veteran filed a claim, in pertinent 
part, to reopen the Veteran's claim for service connection 
for a nervous condition.  

3.  The RO issued a rating decision in January 1995 which, in 
pertinent part, found that no new and material evidence had 
been submitted to reopen the claim for service connection for 
a nervous condition.  

4.  In March 1995, the Veteran filed a claim for PTSD.  The 
RO, in an August 1995 rating decision, granted service 
connection and assigned an initial 30 percent disability 
rating effective March 13, 1995.  

5.  The Veteran was diagnosed with PTSD in 1995.  

6.  In May 1996, the RO assigned an earlier effective date of 
July 6, 1994 for the Veteran's service-connected PTSD.  

7.  In November 1997, the RO issued a rating decision and 
assigned an initial 100 percent rating for the Veteran's 
PTSD, effective July 6, 1994.  


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to 
July 6, 1994 for the grant of service connection and an 
initial 100 percent disability rating for PTSD have not been 
met.  38 U.S.C.A. § 5107, 5110 (West 20002); 38 C.F.R. 
§ 3.400 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 describes VA's 
duty to notify and assist claimants in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the discussion below reflects that the current effective date 
is the earliest possible effective date under the applicable 
law and regulations.  Thus, the law is dispositive with 
regard to the Veteran's claim for an effective date earlier 
than July 6, 1994 for the grant of service connection for 
PTSD, and a review of VA's duty to notify and assist is not 
necessary.  VA is not required to meet the duty to notify or 
assist a claimant where a claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefit.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); 
Manning v. Principi, 16 Vet. App. 534, 542-43 (2002); see 
also VAOPGCPREC 5-2004.

II.  Analysis

The effective date of service connection will be the later of 
the date of receipt of claim or the date entitlement arose if 
the claim is received more than one year after the Veteran's 
discharge from service.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(b)(2).

Generally, the effective date of an evaluation and award of 
compensation based on a claim for increase will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2008).

Specifically with regard to claims for increased ratings, the 
pertinent legal authority provides that the effective date 
will be the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred, if 
a claim is received by VA within one year after that date; 
otherwise the effective date will be the date of receipt of 
claim or date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(o)(2).  However, 
3.400(o)(2) is not applicable in this case because the 
Veteran is appealing the initial disability rating following 
grant of service connection for PTSD.  

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  38 C.F.R. § 
3.400(q)(1).  In cases where the evidence is received after 
the final disallowance, the effective date is the date of 
receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(2).

A claim is defined by regulation as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Any communication or action 
that demonstrates intent to apply for an identified benefit 
may be considered an informal claim.  38 C.F.R. § 3.155(a).

VA or uniformed services medical records may form the basis 
of an informal claim for increased benefits where a formal 
claim for service connection has already been allowed.  38 
C.F.R. § 3.157.  Under the provisions of 38 C.F.R. § 
3.157(b)(1), the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim.  The 
provisions of this regulation apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b).

As an initial matter, the Veteran was discharged from active 
duty on November 14, 1953.  The Veteran filed a claim for 
service connection in July 1954, in pertinent part, for a 
nervous condition.  That claim was denied in a January 1955 
rating decision.  After being advised of his appellate 
rights, the Veteran did not appeal that decision and it 
became final.  

The Veteran alleges that he never received notice of the 
January 1955 rating decision.  This statement, however, is 
evidence that goes to the question of receipt of notice.  It 
is not evidence going to the question as to whether that 
notice was sent.  In YT v. Brown, 9 Vet. App. 195 (1996), the 
United States Court of Veterans Appeals (Court) held that the 
law presumes the regularity of the administrative process "in 
the absence of clear evidence to the contrary."  The January 
1955 rating decision and a corresponding letter were sent to 
the Veteran's last known address.  These notices were not 
returned as undeliverable.  Under these circumstances, the 
Board concludes that the VA met its obligation to properly 
notify the Veteran of the disposition of his claim and his 
appellate rights.  Although the Veteran's statement that he 
did not receive any of the foregoing notices infers that the 
VA did not properly provide him notice of those actions, the 
Board does not find that the Veteran's allegation of non-
receipt raised more than 40 years later, is the type of clear 
evidence required to rebut the presumption of regularity 
which supports the official acts of public officers.  Clarke 
v. Nicholson, 21 Vet. App. 130, 134 (2007).

On July 6, 1994, the RO received a claim to reopen the 
Veteran's claim for service connection for a nervous 
condition.  The RO denied the Veteran's claim to reopen in a 
January 1995 rating decision determining that no new and 
material evidence had been presented.  In March 1995, the 
Veteran filed a claim for service connection for PTSD.  The 
RO issued a rating decision in August 1995, granting service 
connection and assigning an initial 30 percent disability 
rating and an effective date of March 13, 1995.  The RO 
issued a subsequent rating decision in May 1996 which 
assigned an effective date of July 6, 1994 for the award of 
service connection for PTSD.  This decision was based on a VA 
Form 21-4138, received by the RO on July 6, 1994, on which 
the Veteran claimed service connection for a nervous 
condition.  This was the first evidence of the claim for a 
nervous condition; therefore an effective date of July 6, 
1994 was assigned.  

The medical evidence of record shows that the Veteran was 
first diagnosed with PTSD in 1995.  This is considered the 
date from which entitlement arose.  

The Board notes that the law is clear.  If there is a prior 
final denial of the benefit sought, the effective date cannot 
be earlier than the subsequent claim to reopen.  See 38 
U.S.C. §  5110(a); 38 C.F.R. §§ 3.400(q)(2),(r); see also 
Leonard v. Nicholson, 405 F.3d 1333, 1336 (citing Sears v. 
Principi, 349 f.3d 1326, 1332 (Fed. Cir. 2003)).  Even though 
the Veteran did file a claim for a nervous condition in July 
1954, it was denied in a January 1955 rating decision, which 
was not appealed and became final.  Thus, the effective date 
cannot be earlier than the date on which the Veteran filed to 
reopen the claim.  Therefore, the earliest effective date 
that can legally be assigned for service connection for the 
Veteran's PTSD is July 6, 1994.  






After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The claim for an effective date prior to 
July 6, 1994, for an award of service connection and the 
assignment of an initial 100 percent disability rating for 
PTSD is therefore denied.


ORDER

An effective date prior to July 6, 1994 for an award of 
service connection and the assignment of an initial 100 
percent disability rating for PTSD is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


